Citation Nr: 0502873	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  00-17 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a nerve root tumor 
(schwannoma) as secondary to service-connected shell fragment 
wounds of the lumbar area.

3.  Entitlement to service connection for degenerative disc 
disease, lumbar spine, as secondary to service-connected 
shell fragment wounds of the lumbar area.  

4.  Entitlement to service connection for chronic disability 
manifested by left lower extremity pain.

5.  Entitlement to an increased evaluation for shell fragment 
wounds of the back, lumbar area, with history of lumbosacral 
strain and left sciatica, currently evaluated as 40 percent 
disabling. 

6.  Entitlement to shell fragment wounds of the right leg, 
with metallic foreign body, currently rated as 20 percent 
disabling.

7.  Entitlement to an increased evaluation for shell fragment 
wounds of the right thigh, currently rated as 10 percent 
disabling.

8.  Entitlement to an increased (compensable) evaluation for 
shell fragment wounds of the left thigh.

9.  Entitlement to an increased (compensable) evaluation for 
shell fragment wounds to the buttock.

10.  Entitlement to an increased (compensable) evaluation for 
shell fragment wounds of the left leg.  

11.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1999, February 2002, and 
January 2004 rating decisions by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The veteran 
appeared at a hearing at the RO in February 2002. 

For reasons hereinafter explained, this matter is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

The Board notes that the veteran is currently in receipt of 
social security benefits as evidenced by a favorable February 
2000 Social Security Administration (SSA) decision.  Although 
a copy of the SSA decision is of record, it does not appear 
that there has been any request for all medical records 
associated with the SSA claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where there 
has been a determination with regard to SSA benefits, the 
records concerning that decision must be obtained.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

With regard to the issue of service connection for PTSD, the 
Board notes that the veteran has been awarded the Purple 
Heart which by regulation is evidence of a stressor.  The 
record includes two VA examinations by psychologists which 
are to the effect that some, but not all, of the criteria for 
a diagnosis of PTSD have been met.  There is also a February 
2004 Vet Center assessment of record in which two therapists 
report that testing does show PTSD.  In view of these 
contrary reports, the Board believes that a VA examination by 
a psychiatrist is necessary to reconcile the differing 
opinions.   

As to the issues of service connection for a schwannoma and 
degenerative disc disease as secondary to the veteran's 
service-connected shell fragment wounds to the low back, the 
Board notes that service connection is warranted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  The 
Court has also held that service connection can be granted 
for disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board observes that while a VA examiner has indicated 
that there was no direct relation between the veteran's 
schwannoma and his shell fragment wounds of the back, he did 
not address the issue of aggravation of the schwannoma by the 
shell fragment wounds of the back.  Likewise, there has been 
no opinion rendered as to whether the veteran's degenerative 
disc disease is related to his service-connected shell 
fragment wounds to the back, including by way of aggravation.  

With regard to the veteran's claims for increased evaluations 
for his shell fragment wounds, the Board notes that the last 
comprehensive VA examination afforded the veteran occurred in 
1999.  Although new examinations are not required strictly 
due to the passage of time, in this particular case the Board 
believes it appropriate to afford the veteran more current 
rating examinations, especially in light of the fact that 
some of the service connection claims include contentions 
that certain disorders are secondary to certain shell 
fragment wound disabilities.  

The issue of entitlement to a total rating based on 
individual unemployability would clearly be impacted by any 
favorable determinations as to the other issues.  Appellate 
review of the total unemployability issue must therefore be 
deferred. 

With regard to all of the issues, the veteran is hereby 
informed of the need to submit all pertinent evidence he may 
have in his possession.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact SSA and request 
all medical records associated with the 
veteran's claim for SSA benefits being 
received in relation to a February 2000 
award.  Any records received should be 
associated with the claims folder.

2.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examinations of his left and right lower 
extremities and low back to determine the 
nature and etiology of any current 
schwannoma or its residuals, any left 
lower extremity pain, and any current 
degenerative disc disease.  To allow for 
evaluation under applicable VA rating 
criteria, the examiner(s) should also 
determine the nature and severity of the 
veteran's service-connected shell 
fragments wounds of the back, lumbar 
area, with history of lumbosacral strain 
and left sciatica; shell fragment wounds 
of the right leg, with metallic foreign 
body; shell fragment wounds of the right 
thigh; shell fragment wounds of the left 
thigh; shell fragment wounds to the 
buttock; and shell fragment wounds of the 
left leg.  All necessary tests and 
studies, including range of motion 
testing reported in degrees of arc and X-
rays studies, should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner(s) for review.

As to the claims for increased 
evaluations, the examiner(s) should 
comment on whether the loss of range of 
motion is mild, moderate, or severe as 
well as the reason for the loss of 
motion.  The examiner(s) is further 
requested to carefully elicit from the 
veteran all pertinent subjective 
complaints with regard to his left and 
right lower extremities, buttocks, and 
low back, and to make specific findings 
as to whether each complaint is related 
to the any of the service-connected 
disorders or some other cause.  The 
examiner(s) is further requested to 
render an opinion as to whether there is 
adequate pathology present to support the 
level of each of the veteran's subjective 
complaints.

As to the claims for increased 
evaluations for the shell fragments 
wounds of the back, lumbar area, with 
history of lumbosacral strain and left 
sciatica; shell fragment wounds of the 
right leg, with metallic foreign body; 
shell fragment wounds of the right thigh; 
shell fragment wounds of the left thigh; 
shell fragment wounds to the buttock; and 
shell fragment wounds of the left leg; 
the examiner(s) should comment as to 
whether the impairment from each 
disability is slight, moderate, 
moderately severe, or severe.  

With regard the schwannoma, and residuals 
thereof, and degenerative disc disease of 
the lumbar spine, the appropriate 
examiner(s) is requested to render the 
following opinions:  Is it at least as 
likely as not that any current schwannoma 
or degenerative disc disease, if found, 
is related to the veteran's period of 
service?  If not, then is it at least as 
likely as not that the veteran's service-
connected shell fragments wounds of the 
back, lumbar area, with history of 
lumbosacral strain and left sciatica 
caused, or aggravated, any current 
degenerative disc or schwannoma or 
residuals thereof?  

With regard to the veteran's left lower 
extremity pain claim, the appropriate 
examiner should clearly report whether 
such pain can be attributed to a 
medically diagnosed disorder.  If so and 
if the medically diagnosed disorder is 
not already service-connected, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the medically diagnosed disorder is 
causally related to the veteran's active 
duty service or to a service-connected 
disability (including by aggravation). 

The examiner(s) is also requested to 
render an opinion as to the impact of the 
service-connected disabilities on the 
veteran's ability to obtain and maintain 
substantially gainful employment.  

3.  The RO should arrange for a VA 
examination by a psychiatrist in order to 
determine the nature and etiology of any 
psychiatric disorder(s) including PTSD 
which may be present.  The claims file 
must be made available to the examiner.  
Any indicated tests and studies should be 
performed.  After reviewing the claims 
file and examining the veteran, the 
examiner should clearly report whether a 
diagnosis of PTSD based on the veteran's 
wartime experiences is warranted.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any of the claims remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




